J-A07037-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    J.W.R.                                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    M.P.R.                                     :
                                               :
                       Appellant               :   No. 1459 MDA 2020

                Appeal from the Order Entered October 14, 2020
    In the Court of Common Pleas of Dauphin County Civil Division at No(s):
                              2015-CV-04889-DC


BEFORE:      BOWES, J., DUBOW, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY STEVENS, P.J.E.: FILED: APRIL 16, 2021

        Appellant, M.P.R. (“Father”), appeals from the final order of custody

entered in the Court of Common Pleas of Dauphin County, Civil Division.

Herein, Father contends the court erroneously entered its “Final Order of

Custody-Parenting Plan” in violation of his rights to due process where there

was neither a custody agreement reached between the parties at the

conclusion of their court-ordered conciliation conference nor an evidentiary

hearing conducted by the court. After careful review, we vacate and remand

for an evidentiary hearing.

        Father and Appellee, J.W.R (hereinafter “Mother”), are the biological

parents of four minor children. Prior to the order in question, the parties had

been following the court’s August 9, 2019 order for custody—a stipulated

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A07037-21



order entered by agreement. In June 2020, however, the parties cross-filed

emergency petitions for special relief and contempt, with Father accusing

Mother of improperly withholding custody of the two younger children.

       The matter was ultimately scheduled for a custody conciliation video

conference on September 3, 2020.       Both parties, represented by counsel,

attended the conference to negotiate a possible resolution of their issues, but

no agreement was reached. Instead, the conciliator proposed that he would

talk with the teenage children and review the most recent draft of the parties’

proposed agreement still under negotiations. The conciliator eventually met

with   the   children,   though   unbeknownst   to   Father,   and   no   further

correspondence occurred between the parties and either the conciliator or the

court. On October 14, 2020, the lower court entered its “Final Order-Parenting

Plan” without the parties either reaching an agreement in the court-ordered

conciliation conference or participating in a hearing conducted by the court.

This appeal followed.

       The Honorable Royce L. Morris, in his Pa.R.A.P. 1925(a) Opinion, states

that the conciliator drafted the court order in question “based on the terms to

which Father and Mother indicated their agreement,” which is consistent with

the local and state rules of court. See Trial Court Opinion, at 2. This Court is

constrained, however, to conclude that the record before us is inadequate to

support such a determination.




                                      -2-
J-A07037-21



        In short, the lower court purported to enter a final order of custody by

agreement of the parties, pursuant to Pa.R.C.P. 1915.7,1 where no such

agreement was ever reached, no party consent to the conciliator’s draft order

existed, and no evidentiary hearing on the custody issue was ever held. This

constitutes reversible error. Accordingly, we vacate the order and remand

this matter to the lower court, which is to conduct a full evidentiary hearing

on the custody agreement-parenting plan that remains in dispute.

        Order vacated. Case remanded for further proceedings consistent with

this decision. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:04/16/2021



____________________________________________


1   Pennsylvania Rule of Civil Procedure 1915.7 provides:

If the parties have an agreement regarding custody and request that the court
enter a consent order incorporating the agreement’s terms:

     a) The parties shall submit to the court a proposed custody order bearing
        the parties’ written consent; or
     b) The parties may state the agreement on the record.

Pa.R.C.P. 1915.7. Dauphin County Local Rule 1915.7 similarly provides that
any such agreement reached by the parties “shall be signed by all parties.”
PA Dauphin Cty. Civ. LR 1915.7.

                                           -3-
J-A07037-21




              -4-